*756There is no evidence that appellant created a condition on the sidewalk dangerous to pedestrians. The most the evidence shows is that appellant, although removing snow and ice from the sidewalk on several occasions following storms, in the period between the blizzard of December 26, 1947, and the date of the accident, February 7, 1948, failed to remove all snow and ice. (Zysk v. City of New York, 300 N. Y. 507; Hendley v. Daw Drug Co., 293 N. Y. 790.) Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.